Title: From George Washington to John Robinson, 24 April 1756
From: Washington, George
To: Robinson, John

 

[Winchester, 24 April 1756]
To John Robinson, Esquire; Speaker to the House of Burgesses.Dear Sir,

Yesterday I received yours by Mr Kirkpatrick, and am sorry to hear the Reflections upon the conduct of the Officers.
I could wish that their names had been particularized; that justice might be done to the innocent, and guilty! For, it is extremely hard that the whole Corps should suffer the most un-genteel reproaches, for the inadvertance and misconduct of a few. The deplorable situation of this people is no more to be described, than my anxiety and uneasiness for their relief. And I see in so clear a light the inevitable destruction of this County without immediate assistance; that I can not look forward but with the most poignant Sorrow. You may expect by the time this comes to hand, that without a considerable reinforcement, Frederick-County will not be mistress of fifteen families: They are now retreating to the securest parts in droves of fifties—In short, every thing has too melancholy an appearance for pen to communicate: I have therefore sent an Officer whose good sense and judicious observations, will be a more effectual way of transmitting an account of the peoples distresses.
I wish the Assembly had given two thousand men, instead of fifteen hundred; and that I had been acquainted with the Dispositions they intended to make. Since I am ignorant of this, I hope it will not be thought presuming, when I offer my Sentiments upon the subject.
We are, Sir, first to consider, that if a chain of Forts is erected upon our Frontiers, it is done with a design to protect the People—Therefore, if these Forts are more than fifteen and eighteen miles, or a days march asunder, and Garrisoned with less than eighty or an hundred men each, the intention is lost. and for these reasons 1st If they are at greater distances, it is inconvenient for the Soldiers to Scout; and allows the Enemy to pass between, without being easily discovered; and when discovered, so soon pursued. And Secondly; if they are garrisoned with less than eighty or an hundred men, the number is too few to afford Detachments: Then, again, our Frontiers are so extensive, that were the Enemy to attack us on the one side; before the

Troops on the other could get to their assistance, they might over-run and destroy half the Country: And it is more than probable, if they had a design upon the first, they would make a feint upon the other. Then we are to consider what sums the building of twenty Forts would cost; and the removing Stores and Provisions to each—And, in the last place, we are to consider, where and when, this expence is to end? For, if we do not endeavour to remove the cause, we are liable to the same incursions seven years hence as now; if the War continues, and they are allowed to remain on Ohio.
I shall next give the reasons which I think make for a defensive plan. If the neighbouring Colonies refuse us their assistance, we have neither strength or abilities, of ourselves, to conduct an expedition: or, if we had, and were the whole to join us; I do not see to what purpose—since we have neither a Train of artillery, artillery men, Engineers &c. to execute any Scheme beyond the mountains, against a Regular Fortress. Again, we have not, that I can see, either Stores or Provisions, arms or ammunition, Waggons or Horses, in any degree proportioned to the Service: and, to undertake an affair where we are sure to fall through; would be productive of the worst consequences: and another defeat, would entirely lose us the Interest of every Indian!
If, then, we can not act offensively, with a prospect of success; we must be upon the Defensive: and that there is no way to protect the People, or save ourselves, but by a chain of Forts, is evidently certain.
I would beg leave, in that case, to propose that there should be a strong Fort erected at this place, for a general Receptacle of all the Stores, &c. and a place of Residence for the Commanding Officers; to be Garrisoned with one Company for the security of the Stores; and to serve as escorts for all Waggons that are going higher up: because it is the most public and most convenient for intelligence, of any in the Country; and the most convenient to the part that will ever be attacked by Numbers: it lying directly on the Road to Fort Duquisne; from whence, and their Indian allies, who are still up higher, we have the greatest reason to apprehend Danger. It also lies convenient to the Inhabitants, for raising the Militia, when occasion requires.
I have found by experience, that being just within the Inhabitants,

is absolutely necessary, to give Orders for the defence of the People: and, that Fort Cumberland is of no more use towards the defence of the Country, than Fort-George at Hampton; and know as little what is doing. For the People, so soon as they are alarmed, immediately fly inwards; and at this time there is not an Inhabitant living between here and Fort-Cumberland—except a few Settlements upon the Manor, about a Fort we built there; and a few families at Edwards’s, on Cacapehon, with a Guard of ours; which make this very Town at present the outmost Frontiers: and though a place trifling in itself, is yet of the utmost importance; as it commands the communication from East to West, as well as from North to South. For at this place do almost all the Roads centre; and secures the Great Roads of one half of our Frontiers, to the Markets of the neighbouring Colonies as well as those on Rappahannock and Potomack &c. At Fort Cumberland I would have one Company Garrisoned to secure the Place; to procure the earliest intelligence; and to cover all Detachments that may be sent towards the Ohio: which is all the use it can ever be of. In the next place I would propose, that a good Fort should be erected between this and Fort Cumberland; which shall be in a line with the chain of Forts across the Country, and be Garrisoned with two Companies. This I would advise, because, as I before observed, if we are ever attacked by a large Body, it must be here; as they have no other road to our Frontiers, either to transport men or necessaries.
These three Forts that I have already spoke of, will employ four Companies; which will be a tolerable Body, if the Companies are large; which they would be according to the Scheme I sent you. And it would be a trifling expence to augment each Company to one-hundred privates, which will make two thousand, exclusive of Officers; which were included in the Scheme last sent.
After this is done, I would post the remaining Companies equidistant, or at proper passes along our Frontiers, agreeable to the enclosed Sketch; and order communications to be opened between Fort, and Fort; and large Detachments scouting between, to discover the tracts of the Enemy.
And, now, Sir, one thing to add, which requires the Assembly’s attention; and that is—what vale, or upon what part of our

Frontiers these Forts are to be built? For, I am to tell you, that the Great Ridge, or north mountain, so called in Evans’s map, to which I refer; is now become our exterior Bounds: there not being one Inhabitant beyond that, on all the potomack waters; except a few families on the South Branch, and at Joseph Edwards’s, on Cacapehon (which I have already mentioned) guarded by a Party of ours. So that it requires some consideration to determine whether we are to build near this, to protect the present Inhabitants; or on the South Branch, or Pattersons Creek: in hopes of drawing back those who have forsaken their dwellings.
If we do not build there, that Country will ever want Settlers—and if we do; there is so great a Blank, with such a series of mountains between; that it will be next to impossible, to guard the people effectually. I could again wish that the Assembly had given two-thousand men, exclusive of Officers; to be formed into two Battalions, of ten Companies each, with four Field-Officers: Indeed, fifteen hundred men are a greater number than ever was in a Regiment of only one Battalion; and should be divided into two, with four field Officers; who should be posted so as to have the immediate care of a certain number of Forts; with Orders to draw from one to another, as occasion should require.
I could add more on this Subject; but am so hurried, that I am obliged to refer, for further particulars, to the Bearer, who will tell you, that, to carry on all these works, a number of Tools, as well as many other necessaries, will be absolutely wanting.
I have given my opinion with candour; and submit to correction with the greatest pleasure—Confusion and hurry must apologize for the incoherence and incorrectness hereof. I am Dear Sir, Yr’s &c.

G:W.
Winchester, April 24th 1756.    

